Federated Kaufmann Fund A Portfolio of Federated Equity Funds Class A Shares Class B Shares Class C Shares Class K Shares SUPPLEMENT TO PROSPECTUSES DATED DECEMBER 31, 2007. Under the heading entitled, “Who Manages the Fund?” please delete the sub-section entitled Portfolio Management Information in its entirety and replace it with the following: Portfolio Management Team The Fund is managed by an investment team under the leadership of Lawrence Auriana and Hans P. Utsch, Co-Heads of Investments/Federated Kaufmann. Lawrence Auriana Lawrence Auriana has been the Fund’s Portfolio Manager since February 1986.He is Vice President of the Trust. Mr. Auriana joined Federated in April 2001 as Co-Head of Investments/Federated Kaufmann. From August 1984 to April 2001, Mr.
